Citation Nr: 0416819	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-27 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





REMAND

The veteran had active service from March 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of May 2003 
which denied the veteran's application to reopen a claim for 
service connection for an eye disability.  

In October 2003, the appeal was forwarded to the Board.  In 
January 2004, prior to a decision in the case, additional 
evidence from the veteran was received at the Board.  Some of 
this evidence has not been previously considered by the RO, 
and the veteran did not waive initial RO consideration of the 
evidence.  As a result, the case must be returned to the RO 
for further action.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 139 (Fed.Cir. 2003).  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following:

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should readjudicate the 
application to reopen a claim for service 
connection for an eye disability, to 
include consideration of all evidence 
received since the statement of the case.  
If the claim is denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(addressing all evidence received since 
the statement of the case), and given an 
opportunity to respond, before the case is 
returned to the Board.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




